UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Mid Cap Equity Fund As of 01-31-11 (Unaudited) Shares Value Common Stocks 96.07% (Cost $23,153,464) Consumer Discretionary 15.17% Automobiles 1.28% General Motors Company (I) 10,493 382,890 Hotels, Restaurants & Leisure 5.82% Bally Technologies, Inc. (I) 13,877 567,986 Darden Restaurants, Inc. 9,055 426,581 WMS Industries, Inc. (I) 11,619 487,417 Yum! Brands, Inc. 5,681 265,644 Household Durables 1.09% Lennar Corp., Class A (L) 16,965 328,442 Internet & Catalog Retail 1.42% Expedia, Inc. 16,900 425,204 Leisure Equipment & Products 1.63% Hasbro, Inc. 11,088 488,870 Specialty Retail 1.52% Bed Bath & Beyond, Inc. (I) 9,488 455,424 Textiles, Apparel & Luxury Goods 2.41% Hanesbrands, Inc. (I) 18,649 429,300 Phillips-Van Heusen Corp. 5,050 294,769 Consumer Staples 2.17% Beverages 1.21% Hansen Natural Corp. (I) 6,433 364,365 Household Products 0.96% Church & Dwight Company, Inc. 4,167 286,731 Energy 8.09% Energy Equipment & Services 2.13% Weatherford International, Ltd. (I) 27,010 640,677 Oil, Gas & Consumable Fuels 5.96% Alpha Natural Resources, Inc. (I) 7,225 388,199 Denbury Resources, Inc. (I) 25,522 519,373 Massey Energy Company 3,284 206,432 OGX Petroleo e Gas Participacoes SA, SADR (I)(L) 37,858 393,723 Whiting Petroleum Corp. (I) 2,219 280,215 Financials 10.04% Capital Markets 5.25% Greenhill & Company, Inc. (L) 5,547 385,073 Lazard, Ltd., Class A 18,250 761,390 SEI Investments Company 18,550 429,433 Commercial Banks 3.39% Comerica, Inc. (L) 14,211 542,860 East West Bancorp, Inc. 21,832 473,973 Insurance 1.40% Prudential Financial, Inc. 6,818 419,375 Mid Cap Equity Fund As of 01-31-11 (Unaudited) Shares Value Health Care 14.94% Biotechnology 0.85% United Therapeutics Corp. (I) 3,735 253,905 Health Care Equipment & Supplies 1.69% Thoratec Corp. (I) 21,525 507,775 Health Care Providers & Services 5.56% Humana, Inc. (I) 3,784 219,358 MEDNAX, Inc. (I) 7,467 493,942 Patterson Companies, Inc. 17,080 564,665 WellPoint, Inc. (I) 6,306 391,729 Health Care Technology 2.17% Allscripts-Misys Healthcare Solutions, Inc. (I) 30,887 652,025 Life Sciences Tools & Services 1.08% QIAGEN NV (I) 17,547 323,742 Pharmaceuticals 3.59% Hospira, Inc. (I) 6,605 364,794 Mylan, Inc. (I) 16,413 380,125 Shire PLC, ADR 4,186 331,992 Industrials 16.93% Aerospace & Defense 2.18% BE Aerospace, Inc. (I) 5,828 225,485 Precision Castparts Corp. 2,996 428,398 Airlines 1.65% Copa Holdings SA, Class A 8,816 495,900 Building Products 0.77% Owens Corning, Inc. (I) 6,941 232,315 Industrial Conglomerates 1.54% Textron, Inc. (L) 17,516 460,496 Machinery 5.45% Cummins, Inc. 3,366 356,392 Flowserve Corp. 5,418 677,196 Pall Corp. 5,147 285,195 Terex Corp. (I) 9,790 317,490 Professional Services 2.10% FTI Consulting, Inc. (I)(L) 8,080 294,678 Stantec, Inc. (I) 11,800 336,182 Road & Rail 2.07% Swift Transporation Company (I)(L) 43,474 621,243 Transportation Infrastructure 1.17% LLX Logistica SA (I)(L) 137,104 349,615 Information Technology 18.69% Communications Equipment 1.24% JDS Uniphase Corp. (I) 21,922 372,016 Computers & Peripherals 2.59% Seagate Technology PLC (I) 22,446 314,244 Western Digital Corp. (I) 13,641 464,067 Electronic Equipment, Instruments & Components 1.95% Amphenol Corp., Class A 10,566 584,722 Mid Cap Equity Fund As of 01-31-11 (Unaudited) Shares Value Information Technology (continued) Internet Software & Services 0.81% VistaPrint NV (I) 4,763 241,198 Semiconductors & Semiconductor Equipment 8.86% Atmel Corp. (I) 61,745 836,027 Broadcom Corp., Class A 11,371 512,718 Cypress Semiconductor Corp. (I) 23,572 510,334 Marvell Technology Group, Ltd. (I) 24,809 471,619 NVIDIA Corp. (I) 13,731 328,446 Software 3.24% Autodesk, Inc. (I) 7,373 299,934 Concur Technologies, Inc. (I)(L) 7,227 368,794 Red Hat, Inc. (I) 7,365 304,322 Materials 9.01% Chemicals 2.24% FMC Corp. 6,164 468,834 Lubrizol Corp. 1,889 202,992 Containers & Packaging 1.77% Packaging Corp. of America 18,748 529,631 Metals & Mining 5.00% Allegheny Technologies, Inc. (L) 7,895 514,675 IAMGOLD Corp. 37,369 710,758 Kinross Gold Corp. 2,387 39,720 Walter Energy, Inc. 1,813 236,180 Telecommunication Services 1.03% Wireless Telecommunication Services 1.03% American Tower Corp., Class A (I) 6,098 310,143 Yield Shares Value Securities Lending Collateral 8.85% (Cost $2,655,377) John Hancock Collateral Investment Trust (W) 0.2756%(Y) 265,354 2,655,456 Maturity Yield* date Par Value Value Short-Term Securities 3.33% (Cost $1,000,000) Federal Home Loan Bank Discount Notes 0.100% 02/01/11 $1,000,000 1,000,000 Total investments (Cost $26,808,841) 108.25% Other assets and liabilities, net (8.25%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-11. Mid Cap Equity Fund As of 01-31-11 (Unaudited) (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) The rate shown is the annualized seven-day yield as of 1-31-11.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $27,042,936. Net unrealized appreciation aggregated $5,442,877, of which $6,014,780 related to appreciated investment securities and $571,903 related to depreciated investment securities. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. The portfolio had the following country concentration as a percentage of total net assets on 01-31-11. United States 83% Canada 4% Brazil 2% Netherlands 2% Panama 2% Bermuda 1% United Kingdom 1% Cayman Islands 1% Short-Term Investments & Other 4% Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
